Citation Nr: 0120047	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from November 1945 until 
October 1947.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which continued 
a noncompensable rating for hemorrhoids.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  The veteran's hemorrhoids are productive of subjective 
complaints of pain, burning and swelling, as well as 
complaints of fistulas and polyps; the objective medical 
evidence reveals no fistulas or bleeding, no polyps, and 
small intestinal hemorrhoids, with one moderate external 
hemorrhoid.    


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5103 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, including § 4.114, Diagnostic Code 
7336 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for 
service-connected hemorrhoids, currently rated as 
noncompensable.  Specifically, the veteran asserts that he 
has suffered 53 years of chronic irritation, and that he 
experiences pain, burning and swelling in connection with his 
hemorrhoids.  

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded a VA examination in March 2000.  Additional 
treatment reports
dating from 1988 through 2000 are associated with the file, 
including the clinical notes on an August 2000 sigmoidoscopy.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  As such, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

A review of the record reveals that in a June 1989 rating 
decision, the veteran was awarded service connection for 
hemorrhoids, and a noncompensable rating was assigned from 
March 1989.  That decision was based on evidence that 
included service medical records and VA treatment reports, 
which reveal that the veteran underwent a hemorrhoidectomy in 
service.  

In December 1999, the veteran filed a claim for an increased 
rating for hemorrhoids.  In a July 2000 rating decision, the 
RO continued the evaluation as noncompensable.  That decision 
was based on evidence that included service medical records, 
outpatient treatment reports for March 1997 until February 
2000, and a VA examination performed in March 2000.  In 
disagreement with the July 2000 rating decision, the veteran 
initiated this appeal.  Essentially, the veteran maintains 
that the noncompensable rating does not accurately reflect 
the level of impairment of his hemorrhoids.  

The veteran is presently assigned a noncompensable rating for 
hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336, which authorizes a noncompensable rating in the 
case of mild or moderate symptoms.  A 10 percent rating is 
assigned for hemorrhoids, external or internal, that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  See 38 C.F.R. 
§ 4.114, DC 7336.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the currently assigned noncompensable rating is proper, 
and the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  

A review of the record reveals that the veteran filed his 
claim for an increased rating in December 1999.  He stated 
that he was seeking medical attention for this condition at 
the VA Medical Center in Lexington, Kentucky.  However, the 
outpatient records obtained from this facility do not show no 
treatment for hemorrhoids.  One report shows that the veteran 
underwent a sigmoidoscopy in August 2000 to screen for colo-
rectal cancer.  The manual rectal examination done in 
connection with the procedure was normal, and no polyps were 
seen.  Small internal hemorrhoids were noted.

The veteran underwent a VA examination in March 2000.  The 
veteran presented with complaints of hemorrhoids, fistulas 
and polyps.  The veteran further reported symptoms of 
burning, pain and swelling, and stated that these symptoms 
were constant.  Precipitating factors were stated to include 
lifting heavy weight, and using coarse toilet paper.  The 
veteran noted that he had normal sphincter control.  He 
denied any blood in the stool, though noted blood on the 
toilet paper.  He denied any current medical treatment for 
his hemorrhoid condition.  The examination detected one 
moderate external hemorrhoid, which was not bleeding or 
thrombosed.  There were no internal hemorrhoids palpated, and 
no fistulas.  Further, there was no colostomy, and no 
evidence of fecal leakage.  The size of the lumen was found 
to be within normal limits.  The diagnosis was that of 
hemorrhoids, status post hemorrhoidectomy.     

Considering all the evidence, the Board finds that the 
currently assigned noncompensable rating for the veteran's 
service-connected hemorrhoids is appropriate, and there is no 
basis for assignment of a compensable evaluation at this 
time.  In that regard, the recent medical evidence shows that 
the veteran has one moderate external hemorrhoid, detected at 
the March 2000 VA examination, and some small internal 
hemorrhoids, detected in August 2000 during a sigmoidoscopy.  
However, there is no evidence of record that the veteran's 
hemorrhoids are large, thrombotic, or irreducible, such that 
a 10 percent rating is warranted under DC 7336.  The Board 
acknowledges the veteran's complaints of pain, but in the 
absence of clinical evidence reflecting more severe 
symptomatology, there is no basis for a higher rating under 
DC 7336.  Furthermore, there are no other potentially 
applicable diagnostic codes that may allow for a higher 
evaluation.  
 
In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's hemorrhoids 
disability, as well as the current clinical manifestations of 
the disability and its effects on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  All other 
pertinent aspects of 38 C.F.R. Parts 3 and 4 have also been 
considered.  Should the veteran's disability increase in 
severity, he may be entitled to a higher evaluation; however, 
at present, there is no basis for a higher rating.  See 38 
C.F.R. § 4.1.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect (and the veteran does 
not contend) that the veteran's service-connected hemorrhoids 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating for hemorrhoids, is 
denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

